PER CURIAM.
Through separate informations the appellant was charged with separate offenses of using a fictitious name in the purchase of different motor vehicles on different dates contrary to the provisions of Sec. 319.33 Florida Statutes, F.S.A. The cases were consolidated for trial. The jury returned a verdict of guilty; sentences were pronounced; appeals were filed in each *130case, and the appeals have been consolidated here.
A study of the record discloses that there was substantial evidence to support the verdicts; the jury was fully instructed on the applicable law, and the cases were tried according to law. No error appearing, the judgments are affirmed.
WALDEN, C. J., ANDREWS, J., and SMITH, D. C., Associate Judge, concur.